Citation Nr: 0405162	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
pension benefits in the amount calculated as $24,030.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran presented testimony at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In his claim for pension, the veteran reported that he 
was divorced and did not include any income for a spouse.  

2.  Entitlement to improved pension and pension benefits were 
awarded in June 1998.  VA advised the veteran that he was 
paid as a single veteran with no dependents and that he must 
immediately advise VA if he married or received income.  

3.  A marriage certificate shows that the veteran was married 
in March 1998 several days before filing his pension claim.  
The veteran reported that his spouse received income.  

4.    The veteran was paid benefits to which he was not 
entitled because of his willful failure to report that he was 
married and the receipt of additional income by his spouse, 
despite his knowledge that he was required to do so.  This 
resulted in an overpayment of improved pension benefits in 
the calculated amount of $24,030.




CONCLUSION OF LAW

Waiver of the recovery of overpayment of improved pension 
benefits, in the calculated amount of $24,030, is precluded 
by the veteran's bad faith.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.(West 2002)) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.326(a) (2003).  The VCAA and implementing 
regulations do not apply in waiver cases.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).

The veteran applied for pension benefits in March 1998 and 
reported his marital status as divorced and did not complete 
the income section for a spouse.  The RO granted the veteran 
improved disability pension in a June 1998 rating decision.  
The RO awarded VA improved pension benefits based on zero 
family income and notified the veteran that he was being paid 
as a single veteran with no dependents.  The veteran was 
advised in a June 1998 award letter that his pension rate 
depended on his income and that medical expenses paid might 
be used to reduce the countable income.  He was advised to 
notify VA immediately if his income changed, he gained a 
dependent, his net worth increased or he moved.  Additional 
information concerning his benefits was provided in a 
Disability Pension Award Attachment.

In December 1998 the RO advised the veteran that he would not 
receive an eligibility verification report (EVR) as people 
with no income (other than their VA pension) did not have to 
complete an EVR.  He was also advised that it was his 
responsibility to tell VA if he or a family member (a spouse 
or child) began to receive Social Security payments or 
started getting other income.  If he had dependents (a spouse 
or children), he was to tell VA about any changes in status, 
for example, if he and his spouse separated or divorced.  He 
was to notify VA right away if he married, had a child, or 
adopt a child.  

In October 1999, the RO received a call from a woman who 
stated that she had been married to the veteran since March 
1997 and was in receipt of income from Social Security since 
that time.  In November 1999, the RO requested that the 
veteran furnish a copy of his marriage certificate if he were 
married, information showing prior marriages for him and his 
spouse, information showing all family income from August 1, 
1998, to December 31, 1998, and from January 1, 1999, to 
January 1, 2000.  He was also asked to explain his marital 
status.  

As the veteran did not furnish the evidence requested in the 
November 1999 letter, the RO notified him in April 2000 that 
it proposed to stop his benefit payments effective April 1, 
1998, and the adjustment would result in an overpayment of 
benefits.  

Subsequently, in April 2000, the veteran submitted a marriage 
certificate reflecting that he was married in early March 
1998 in California.  The veteran stated that his wife was 
disabled, took very expensive medications, and spent most of 
her time at her sister's.  In an April 2000 Declaration of 
Status of Dependents form, the veteran indicated that his 
marital status was separated and provided the birth date of 
his spouse.  He also submitted an EVR report reflecting that 
he was married and not living with his spouse.  He indicated 
that he contributed $2,100 to his spouse's support during the 
last 12 months.  He also reported monthly income from Social 
Security for his spouse.  

Later in April 2000, he submitted medical expenses for his 
spouse.  In June 2000, he requested a waiver application for 
his wife's medical expenses.  He wrote that they were pinched 
for their last dollar and still had the normal household 
expenses in addition to the medical expenses.  

In February 2001, the veteran was notified that his benefits 
had been adjusted as proposed in the April 2000 letter and 
that the adjustment resulted in an overpayment.  He requested 
a waiver of the overpayment.

In March 2001, the veteran submitted a Financial Status 
Report stating that he had no income and itemizing his 
expenses.  He reported that he was not married.  He commented 
that he should not be charged for the debt, considering that 
he and his spouse were separated in different states most of 
the time.  

In a November 2001 decision, the Committee determined that 
there was bad faith involved in the creation of the 
indebtedness on the grounds that there was intention on the 
veteran's part to seek an unfair advantage, with knowledge of 
the consequences, and resulting loss to the government, i.e. 
the veteran's continuing receipt of disability pension 
without reporting that he was married and that his wife was 
in receipt of Social Security income.  Despite VA's request 
for complete financial information, the claimant failed to 
comply.  

At his September 2003 hearing the veteran reported that he 
remarried B.S., a previous spouse, in California in March 
1998.  She returned to Oklahoma where he joined her in 
December 1998.  He claims that he immediately filed for a 
divorce in July 1999.  He claimed that he never knew that she 
was receiving benefits from Social Security.  At his hearing 
and in a statement of record, the veteran reported that his 
marriage to B.S. was nullified.  He testified that there was 
no copy of the nullification available.  

Evidence in the file with regard to another matter shows that 
a prior marriage to another spouse, L. G., was nullified in 
California effective in May 1997.  

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2003).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2001); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

Turning to the facts of this case, in November 2001, the 
Committee denied the veteran's request for waiver of recovery 
of a $24,030 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his marriage 
and his spouse's entire earned income.  As noted above, the 
application form required information pertaining to a spouse 
and spouse's income and he had been repeatedly instructed to 
report such changes and advised that his pension award was 
based on his report of being a single veteran with zero 
income.  

The evidence of record establishes that the veteran's failure 
to report his marriage and his spouse's entire receipt of 
income was not mere inadvertence.  Evidence of record shows 
that the veteran remarried a previous spouse a few days 
before submitting a claim for pension.  While he testified 
that he filed for divorce in July 1999 and that they lived in 
separate states, in June 2000 he submitted his wife's medical 
expenses and referred to household expenses in addition to 
medical expenses.    

Upon review, the Board finds that the veteran knew he had to 
report his marriage and any changes to his marital status and 
the correct income of his spouse and he knew the consequences 
of failing to report it.  His failure to report his marriage 
and the receipt of all of the earned income by his spouse was 
the direct cause of the overpayment of VA benefits, and 
represents a willful intention on his part to seek an unfair 
advantage.  

Therefore, waiver of the debt of $24,030 is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965 (2000) (directing that 
considerations of equity and good conscience are inapposite 
where fraud, misrepresentation or bad faith is found).


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $24,030 is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



